18-23538-rdd          Doc 4519       Filed 07/11/19 Entered 07/11/19 18:41:51                      Main Document
                                                   Pg 1 of 2


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                        NOTICE OF ADJOURNMENT OF RULE 3012 MOTION




 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
      Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774);
      SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205);
      A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel
      Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
      Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
      Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
      Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
      (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de
      Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big
      Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
      Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
      Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer
      LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554);
      Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616);
      StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc.
      (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
      Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
      headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97111087\1\73217.0004
18-23538-rdd          Doc 4519       Filed 07/11/19 Entered 07/11/19 18:41:51                     Main Document
                                                   Pg 2 of 2


                     PLEASE TAKE NOTICE on May 26, 2019, the Debtors filed the Debtors’

 Motion to Estimate Certain 507(b) Claims for Reserve Purposes (ECF No. 4034) (the “Debtors’

 Estimation Motion”).

                     PLEASE TAKE FURTHER NOTICE that on June 21, 2019, the Court entered

 the Stipulation and Order Concerning the Resolution of Certain Section 507(b) Claims (ECF No.

 4316) (the “Stipulation”),2 which among other things (1) deemed the Debtors’ Estimation Motion

 to be a motion pursuant to Bankruptcy Rule 3012 to determine the amount, if any, of the Second

 Lien Parties’ Section 507(b) Claims, and pursuant to section 506(c) of the Bankruptcy Code, for a

 surcharge upon the collateral secured the Second Lien Parties’ claims (the “3012 Motion”) and

 (2) set the hearing to determine the 3012 Motion.

                     PLEASE TAKE FURTHER NOTICE that the hearing to determine the

 3012 Motion has been rescheduled to July 23, 2019 at 10:00 a.m. (Prevailing Eastern Time)

 (the “Hearing”). The Hearing will be held before the Honorable Robert D. Drain, United States

 Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

 Courtroom 118, 300 Quarropas Street, White Plains, New York, 10601-4140.

 Dated: July 11, 2019
        New York, New York
                                                   /s/ Sunny Singh
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   Ray C. Schrock, P.C.
                                                   Jacqueline Marcus
                                                   Garrett A. Fail
                                                   Sunny Singh

                                                   Attorneys for Debtors
                                                   and Debtors in Possession

 2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Stipulation.



                                                           2
 WEIL:\97111087\1\73217.0004
